 

 

* Case 2:15-cr-00688-DSF Document 871-1 Filed 07/08/19 Page1of20 Page ID #:4069

O

Maricela Frausto
1023 W M Street
Wilmington, CA 90744

June 22, 2019

Honorable Dale S. Fischer

First Street Courthouse

350 West 1" Street, Courtroom 7D
Los Angeles, CA 90012

Dear Honorable Judge Dale S. Fischer,

My name is Maricela Frausto. | am Jessica Frausto’s mother and would like to let
you know about Jessica's positive attributes.

Jessica is the third born out of my five children. She is a loving person with all who
know her. Jessica is a very giving person who loves to help others who are in need,
whether she directly knows them or not. She likes to share and seeks help for those
she knows are in need. For example, there have been situations where she has found
out about families struggling to provide clothing for their children. Upon hearing
about the family’s problem, she asked for details such as the size of clothing needed.
Jessica began reaching out to people by use of social media and other forms of
communication to ask others to donate clothes.

Jessica is not only like this with strangers but also with family. She also has helped
to provide for her nice and nephews when their parents have Struggied to do so
themselves. People are important to Jessica, especially family. She enjoys spending
time with her loved ones and seeks ways to spend quality time with them. One way
she loves to bring family and friends together is, without a special occasion, cooking
large meals for friends and family to enjoy and share laughs while gathered at the
table.

She has been a good, loving, and respectful daughter. As a single mother who does
not receive any financial support from her son's father, she has been a very
responsible mother to my grandson Jonathan. She has always sought a way to
provide for her son. In addition, she has been very supportive of her son especially
in his education, Jessica always made sure she attended parent conferences and
school functions for her son. She made sure to give her son the academic support he
needed in an effort to help him be a good student.

Even in her current situation, Jessica has done her best to continue to demonstrate
to her children that she remains present in their lives and that their wellbeing and
future is her priority. She calls every single day to speak to her son and ask for her
children. She even asks little things such as what the baby is wearing in order to
ensure that her little one is comfortable. We, her teenage son Jonathan, and infant

 

 
 

 

” Case 2:15-cr-00688-DSF Document 871-1 Filed 07/08/19 Page 2 of 20 Page ID #:4070

son Isaiah, go every week to visit Jessica. While we are there, she takes advantage of
the time she has to breast feed her baby and bond with him.

I know that the worst punishment for Jessica is being away from her children. My
new grandson, Isaiah is only five weeks old. He is under my care, but that baby
needs his mother. Although | am doing my best to care for my grandchildren, | am
concerned for their well-being and what the may hold. | am 68 years old with
diabetes, high cholesterol and high blood pressure. | worry about what may happen
to my grandchildren if one day they are without me and in the absence of their
mother,

| know my daughter Jessica made a mistake but we are human and we can learn
from our mistakes. | truly believe my daughter has learned from her mistake. Prior
to being incarcerated Jessica was regularly attending church. Every Sunday she
attended our church meetings where they teach us to become better people,
because getting closer to God is good and helps us reflect on our actions. Now that
she is under custody, she continues to attend bible studies every week.

Your honorable Judge Fisher, | ask for leniency for Jessica. | know she is remorseful
for her actions, | am confident that she will not reoffend and will be a valuable
member to society.

We really appreciate your time to read this letter.

Sincerely,

Maricela Frausto

 
 

Case 2:15-cr-00688-DSF Document 871-1 Filed 07/08/19 Page 3of20 Page ID #:4071

®@

Javicr Frausto
1023 W M Street
Wilmington, CA 90744

July 2, 2019

Honorable Judge Dale S. Fischer
First Street Courthouse

350 West I* Street, Courtroom 7D
Los Angeles, CA 90012

Dear Honorable Judge Dale S. Fischer,

My name ts Javier Frausto. I am Jessica Frausto’s father. Jessica was bom in our home, and I
assisted my wife with the delivery of our daughter From the moment she was born, Jessica has
been very special to me.

We have always had a good relationship and share a strong and very special father daughter bond.
We have always taken care of onc another. Jessica and I have always maintained good
communication and would often spend time together, almost on a daily basis. We found joy in
keeping cach other company while doing little things, such as grocery shopping or chopping fruit
for snacks. When she prepared meals for the family, I would keep her company and we would
joke around as she moved about the kitchen. I would also often help her prepare sandwiches for
the homeless. Jessica was always in the kitchen, but rarely was it to prepare anything for herself.
My daughter is very giving and has a good heart. She finds joy in helping others and has often
said, “there is more happiness in giving than in receiving.” Our family has lived in the same home
for 42 years and many people know us because of her. People in the community know her

because of her loving and giving heart. Our neighbors especially care for her greatly.

Secing how Jessica is as a mother has also made me very proud and filled me with joy. She has
been very responsible in taking care of her eldest son, Jonathan. She always looked out for him
and made sure he was respectful and responsible. Jonathan is now a teenager and continues to
need his mother. They too have formed a very strong bond and their separation has also greatly
impacted them both. Jessica now has an infant son who we, my wife and L are caring for
Although Jessica is unable to be with him, she docs whatever possible to make sure he is being
taken care of properly. She calls on a daily basis to speak to Jonathan and also to ask about her
baby, Isaiah. We go see Jessica now that she is in custody. However, the number of people
allowed in is limited. Therefore, my wife and I take tums in taking Jonathan and Isaiah.

I miss my daughter very much and would like to continue having strong and loving relationship
with my daughter, while creating memorable moments with her and my grandsons. I am already

70 years old and that concems me because of my grandchildren who are in my care. Jessica
wishes she could care for her children and be with them. I am aware that she made mistakes in
her life and I am sure that being away from her children has taught her a very valuable lesson. I
know my daughter is remorseful for her wrong doing.

Your Honor, | ask for leniency for my daughter, Jessica Frausto. I really appreciate you time.
Please contact me if you have any questions. (310) 483-8739.

Respectfully,
ahr]

Javier Frausto

 
 

* Case 2:15-cr-00688-DSF Document 871-1 Filed 07/08/19 Page 4of20 Page ID #:4072

@

Jonathan Soria
1023 W M Street
Wilmington, CA 90744

July $, 2019

Honorable Dale S, Fischer

First Street Courthouse

350 West 1" Street, Courtroom 7D
Los Angeles, CA 90012

Dear Honorable Judge Dale S. Fischer,

My name is Jonathan Soria. | am seventeen years old and a senior in high school. |
am writing this letter as a character witness for my mother, Jessica Frausto. My
mother is my number one supporter. She is the person who has always been there
for me, and I cannot picture my life without her. She has always taught me right
from wrong, and encouraged me to do well in everything | do. In all aspects in life,
health, academic, social and emotional, my mother has always made sure that my
needs are met in an effort to ensure my well being.

Ever since I can remember, my mother has always taken care of me and made sure
that I attended all my medical and dental appointments. Making sure that | am in
good health has always been a priority for her. | acknowledge and appreciate how
she puts my health before hers. My mother delivered my baby brother on May 11,
2019 and he is six weeks old and lives with my grandmother and me. Now realizing
how much time and effort it takes to take care of a baby | appreciate my mother
even more now than ever and realize how much my baby brother needs his mother
as much as I do.

When it comes to school, my mother has made it very clear that an education is
something that is very important and necessary in order to live a successful life. She
has always encouraged me to take school seriously and give it my all. My mother has
frequently advised me to make better choices than the ones she and my father have
made. It is evident that she wants me to have a different outcome in life than the one
she has had. She has often told me things such as: “Don’t do what your dad and | did.
Don't mess up”, “Do well because your future depends on it. Take advantage of the
education you are given, don’t take it for granted”, “When you have good grades, you
get good things”, “Aim high and you'll be rewarded.” All her words of
encouragement inspired me try my best to do well in school.

My mother has demonstrated to me, not only through her words but also through
her actions, that school is very important. She has always been involved and active
in my education. I cannot recall my mother ever missing any of my school events or
parent teacher conferences. In school, | have taken part in Students Run LA. (SRLA),

 

 
 

 

Case 2:15-cr-00688-DSF Document 871-1 Filed 07/08/19 Page5of20 Page ID #:4073

basketball, and baseball. For all those events and games, my mother was always
present. Regardless of my performance, she always encouraged me to keep going.
She is a person who has never let me down and always tried to motivate me. | can
recall one Sk event of SRLA where she was present. In an effort to keep me
motivated, encourage and support me, she showed up to the event, decided to
participate at mid point, and began running along side me.

Take care of me, always makes me food. Makes sure | am properly fed by making full
course meals, not only for myself, but also for the whole family. My grandparents
and all my 6 cousins.

Always makes sure | have my basic necessities, such as hygene products.

Respectfully,

4 ze
K/ aly . Awe

Jonathan Soria

  

 

 
 

 

Case 2:15-cr-00688-DSF Document 871-1 Filed 07/08/19 Page 6of20 Page ID #:4074

Teresa Garcia
902 W Denni Street
Wilmington, CA 90744

(310)720-4658
July 3, 2019

Honorable Judge Dale S. Fischer
First Street Courthouse

350 West I" Street, Courtroom 7D
Los Angeles, CA 90012

Dear Honorable Judge Dale S. Fischer,

My name is Teresa Garcia, M.A. Ed., an education specialist of the Los Angeles Unified
School District. I am writing this letter a a character witness for Jessica Frausto Jessica
Frausto is a lifelong friend of mine. Our parents have been neighbors for over thirty-five

ears, and our families established a friendship long before she and I were born Jessica and I
have been close friends since childhood She is someone whom I consider more like a sister
rather than a friend. Having known her since infancy, I believe I know her far better than
many other people. Ever since I can remember, I have known Jessica Fraustro to be
dedicated to her family, friends, and community.

I can account, not only through personal ¢ ence but also from observations, that Jessica
is a true and loyal friend. She is a person constantly shows support and kindness
through her actions. In every stage of my life, Jessica has always been there to help me in
any which way she could. In our childhood and adolescent years I recall her comforting and
advising me when I faced difficult situations with family members. When I was a

and began working, she often found me rides to work or would take me lunch. When I was
pregnant and put on bed-rest, Jessica made sure that I followed doctor's orders and helped
me tend to my home. And when I had to unexpectedly be induced, Jessica made sure to see
that my husband, baby, and I came home to a clean and welcoming home As my children
grew up, Jessica made sure to always speak to them about me in a positive manner and
pointed out to them the importance of their education When I was in graduate school,
Jessica knew the sacrifices I was making for my family and how difficult it was for me to
fulfill my obligations due to a packed schedule She offered to help me by cooking for my
family, maintain my home, and occasionally surprised me with flowers as a form of support
and in an effort to relieve my stress. She did these things out of the kindness of her heart I
know her intentions were to keep me motivated and Support me so that I could attain my
goals. Jessica and I are like sister and I know she did these things out of love.

Jessica is a person who friends and family can always count on. She has always looked after
her parents, siblings, niece and nephews. She helped out her parents by maintaining their
home and ensuring they did not lack the daily essentials. For over twenty years she has
helped her sister, who is a single mother, raise her five sons. She has especially taken her
eleven-year old nephew, who sure from chronic health problems, into her care. Anytime her
nephews needed clothes, shoes, or school supplies Jessica would find a home or office to
clean in an effort to help her sister with some of the expenses. She also demonstrated support
for her nephews by attending their extracurricular activities and rewarded them for eaming
good grades. Knowing of the difficult home life her niece and nephews dealt with, she set
aside time to spend quality time with them in an effort to create happy moments

In the same manner she also looked after, encouraged, and supported her son Jonathan.
Jessica is a devoted nurturing, and loving mother. Her son’s health and education was always

 

 
 

 

Case 2:15-cr-00688-DSF Document 871-1 Filed 07/08/19 Page 7 of 20 Page ID #:4075

a priority. Jessica made the effort to attend every open house and parent teacher conference
for her son. She has always ensured that he had what he needed. Although she too is a single
mother, Jessica avoided seeking out government assistance to support her son. She always
sought ways to provide for him, such as cleaning homes, cooking meals, putting up yard
sales, or preparing and selling detox waters in order to generate income. Jessica now has an
infant son, Isaiah, and although she cannot physically be with him, she tries to do all she can
for him. I have visited the family home when her calls have came in. She always asks how
her teenage and infant son are doing. She will also request the phone to be held to the baby’s
ear. She calls them on a daily basis and although the baby cannot speak, it is evident that the
baby is filled with joy when he hears his mothers voice over the phone. Jonathan and
especially Isaiah need their mother. In speaking with Jessica's mother I know that her parents
take Jessica's children to her weekly. I know that her children are her source of strength

Aside from her caring actions towards friends and family, I have witnessed her being just as
caring and generous with others who she does not share as strong of a bond In hearing of the
sudden and tragic passing of a neighbor's father, Jessica quickly sold some of her personal
belongings in an effort to help the family raise money. She also sought donations and
prepared food for the viewing and the funeral. When Jessica would hear of others che knew
struggling with health problems, she would research to try and find out ways in which to
help them, Jessica loves to spread love and healing through the kitchen. In the last several
years, Jessica's passion in helping others has extended outside of her family and social circle.
She has searched for and collected clothes and household items for needy families. For years
Jessica has graciously fed the homeless and helped others in the community who were in
need. She made it her personal goal to prepare and deliver hygiene supplies and meals for the
homeless as frequently as possible. Better still, she involved her young nephews in the
preparation of the meals and took them to help distribute the food, always highlighnng the
Joy in giving rather than receiving and always being grateful for what they have. I observed
that doing these kind and generous deeds brought Jessica a lot of joy. When she delivered
meals to the homeless, she treated them with compassion and respect In conversations we
had about the homeless, it is evident that Jessica is sympathetic to their plight.

Jessica does not like to see anyone upset or struggling. She finds joy in making others happy
Unfortunately, Jessica has made some wrong choices but I wish for these bad choices to not
dwarf all the good she’s done and will continue to do for others She is a person who holds
many virtues that even those of us who have made better choices in life lack. She is
intelligent, resourceful, generous, selfless, empathetic, authentic, caring, patient, reliable, and
kind. I am certain, if given the opportunity to correct her wrong doing, she will not fail.

Your Honor, I ask for leniency in the sentencing of Jessica Frausto. She knows she has done
wrong and is remorseful for what she did. She complied with the demands that were made
when she was on electronic monitoring. Her incarceration has and continues to affect her
family, especially her elderly parents, sons, and young nephew. In addition, I am certain that
Jessica has been deeply mentally and emotionally affected in knowing the damage she has
caused and knowing that she is unable to look after her family. I ask that you please consider
the above mentioned. Please contact me should you have any questions. Thank you for your
time.

Respectfully,

Heh Muar

Teresa S. Garcia
 

 

Case 2:15-cr-00688-DSF Document 871-1 Filed 07/08/19 Page 8 of 20 Page ID #:4076

®

Corina Acosta
IS3LEOSt

Wilmington CA, 90744
(657)456-5048

January 19, 2018

Dear Honorable Judge Dale S. Fisher,

| Corina Acosta have been friends with Jessica Frausto since middle school, at the young age of
13 years old. For 25 years we have built and shared many fond memories from school age teens
to becoming woman and mothers. | believe | am in a great position to speak on Jessica Fraustos
moral character, so | hope you take this letter into account when making your decision.

My experiences with Jessica Frausto are none other than the most positive and pleasant.
Throughout the years she has proved herself to be a stand up character, very responsible and
reliable to those that know and love her. Not only is she a great friend, she has a huge heart.
I've had many ups and downs throughout the years and she was always the first person at my
side. When | fell ill she was there with soup. After learning | was pregnant and suffered severe
morning sickness, it was her that came to check on my other children. She not only cooked
meals for us, but she cleaned my house as well. These things were were so meaningful to me
because | was at my worst, and before my very own mother and sisters she was there.

Jessica frausto is a single mother of a son named Johnny. She is a great mother and does her
best at raising him. Not only is she raising him to be a man, but she is raising him to be a
productive member of society. Johnny is a very responsible and respectful young man. He is
kind and generous to his cousins and friends. If he had only a daughter it was yours, much like
his mother. Jessica is a proud mother with plenty to be proud of. She drops him off at school
and picks him up daily, so she can maintain his safe arrival and departure. Johnny is a very
studious high school student as well as an athlete, and jessica is always there to support him in
the stands cheering him on. Johnny needs his mother now more than ever to guide and help
him through these next years until graduation. She needs to be front and center as he crosses
that stage and receives his diploma.

Although she is the little sister, Jessica Frausto is the rock in her family. She helps her parents a
great deal. Both parents are retired, as she does most of the cooking and cleaning at home, as
well as running errands and grocery shopping. Her siblings and nephews all rely on her for

moral support. She’s very active and great with kids. Her nephews always want to be with her

 
 

Case 2:15-cr-00688-DSF Document 871-1 Filed 07/08/19 Page 9 of 20 Page ID #:4077

because of her spirit is strong. She's funny, silly, and a great presence to be around. She'll be
the first to load up the van and take all the kids to the park to play tennis. Jessica is amazing at
tennis, she can outplay all of the children. Her energy is is an energy most people gravitate to,
all kids love her, including mine.

With little to give, she manages to give her all. My friend Jessica collects donations and makes
meals to feed the homeless. She gathers her son, nephews, and all who are willing and goes to
feed the homeless in our neighborhood. My children love to tag along on her adventures, they
call her “Little Miss Jessica.” | could not imagine life without Jessica Frausto, | would consider
her to be a great asset to all that know and love her.

| know it must be difficult to make a decision like this without actually knowing the person
standing in front of you, so | hope you will look at my letter and the countless others you will be
receiving, and know that Jessica Frausto is the kind person whom people rally. That has to say
something, so please let this be a factor in your decision.

Sincerely yours,
ed < _
Corina Acosta

 
 

Case 2:15-cr-00688-DSF Document 871-1 Filed 07/08/19 Page 10 of 20 Page ID #:4078

Dear Honorable Judge Dale S. Fischer,

It is a genuine pleasure and honor for me to provide a character reference on behalf of
Ms.Jessica Fausto, whom I have known for 30 years. I am writing this letter in hopes that it will
help you perceive who Jessica is as a person, notwithstanding the indiscretions that has led us all
to this point.

Throughout the years of our adolescence and into adulthood, Jessica has impacted the
lives of many including myself as a friend, samaritan, and now recently, a second time mother.
She is adored and has always been recognized as a greathearted individual who wants nothing
more than to sce those around her happy.

For many years Jessica has been known to help those in need around her community.
Whether, it is helping them be clothed or fed, she would try her hardest to make a difference in
their lives by the simplest of tasks. As a friend she has helped me through hardships and has
influenced me to have a helping hand as well.

Those who play the biggest role in Jessica’s life are her children. Now that she recently
gave birth to her second child it is important that she shares those values onto them. Her eldest
would be graduating high school within the next year and her youngest will be experiencing the
first years of his life without the love of his mother by his side. As a mother myself, my children
push me to be the best person I can be, therefore I know Jessica can learn from her mistakes to
be the best version of herself for her children. Also with the help of her friends and family we
can assure to guide her onto the right path.

In summary, it is in my sincere hope the court takes this Ictter into consideration at the
time of sentencing. Despite the current transgressions, I can say with total confidence that Jessica
Fausto is still a righteous individual with honorable morals, a valuable member of the
community, and overall good human being.

Sincerely yours,

Janette Espinoza
1133 N Watson Ave Wilmington, CA 90744
(424) 288-0994

 
 

 

Case 2:15-cr-00688-DSF Document 871-1 Filed 07/08/19 Page 11 of 20 Page ID #:4079

January 12, 2018
Dear Honorable Judge Dale S. Fischer,

My name is Nancy Anaya, and | am one of the Board members of the Wilmington Neighborhood Council.

1am writing to you concerning Jessica Frausto whom | have known for about 20 years by living in the
same community of Wilmington, The time that | have known Jessica, she has had a positive image with
friends, family, and community members and | have nothing bad to say about her. To me Jessica is a
very compassionate, pleasant, and funny person with strong leadership skills.

| always see Jessica doing so much for her family and people in the community that ! find it hard to
believe that she has committed a crime . She is a great mother and Aunt that spends a lot of time with
her son and nephews by taking them places, cooking for them, and playing tennis with them. It seems
that they look up to her as well as her other family members and friends.

Jessica has helped out many people in our community when they need something, including myself
when | needed a ride to pick up my car from being serviced. Without hesitation, she agreed to help me
Out and | am very grateful to her for that.

Jessica is also part of the community activities and contributes to charity and social events. She is also
very active in helping the homeless community by providing clothes, shoes, and food to them on an
ongoing basis to ensure they don’t feel left out. This past Christmas | had the honor to work with Jessica
on an event to feed the homeless and provide them with toiletries, clothes, shoes, etc. | can honestly
say that it really takes a person with a big heart and personality to be willing to give to others!

| believe Jessica made a mistake and the transgression of her crime should not be the only factor you
look at in this case. But | also understand that you as the judge must do your job. | hope you will also
consider Jessica’s efforts in her community service as well as her strong commitment to her family.

| will further add that Wilmington is a small predominantly Hispanic community where there are not
that many resources. As a Neighborhood Council member | fight to bring those resources to my
community and help those people like Jessica become better members of our society.

Please take consideration in her sentencing, because | honestly feel that in the world we live in now, it
will give her a greater impact by serving a lighter sentence, doing probation, and community service
while helping her community and those in need.

Respectfully yours,

blancs je Sorege-y

Nancy Anaya

 
 

Case 2:15-cr-00688-DSF Document 871-1 Filed 07/08/19 Page 12o0f20 Page ‘Oo

July 2, 2019

Dear Honorable Judge Dale S Fischer,

| am writing this letter on behalf of my dear friend Jessica Frausto. My name is
Alma Zamora, RN and | have known Jessica for over 25 years. Jessica and | first met
her in middle school and we have been very close ever since as she has been a big
part in me reaching all my milestones and my children's life. | have known all of her
family for that time and was instantly welcomed by them. She comes from a great and
beautiful loving family. All of the woman in her family are strong, smart, intelligent and
hard working woman.

Just as the old saying, “behind every strong woman, is an even stronger
woman”, that's what Jessica is to me. | have been a Registered Nurse for 15 years now
and my friend Jessica helped me every step of the way through Nursing school and my
Bachelors program. | am the Charge RN for two surgical units. Jessica has been my
rock these last 3 years through my separation and divorce process. Jessica has been
there for me in those difficult dark days as it isn't easy loosing your husband of 16
years. Even all the psychology, philosophy, sociology courses and patient care
experience couldn't prepare me for the devastation that was about to unfold in my life. |
couldn't really manage my career and personal life anymore because | didn’t know how
to cope with my loss. Jessica was that shoulder | needed to cry on and that listening ear
| needed. She motivated me to find the strength to deal with loss and focus on my
children.

Being a single working mom, | have to work long hours at the hospital and have

an unpredictable time to get out of work if | find myself in an emergency situation.

 
 

 

Pe— ee ee ee ee ee eg
Case 2:15-cr-00688-DSF Document 871-1 Filed 07/08/19 Page 13 of 20 Page ID #:4081

Jessica has done everything from picking up my kids from school and babysitting them.
| completely trust her with the care and supervision of my children. She has helped me
so much with my boys Sal and Jacob. Doing anything from taking them to school in
order for me to attend nursing school or study for a big exam. Every time my Jacob and
Sal come back from Jessica's they would be happy because of the many things they did
with Jessica. It was never anything big or lavish, instead it was the little things she did
with them that they loved. For instance; playing tennis, making snow cones, making
donuts, riding bikes at the park and making sandwiches to feed the homeless.

| admire Jessica's patience and kind and caring heart. Being the mother of 2
boys, | come to Jessica for advice since she has done such a great job of raising
Jonathan. Jessica is such a great mother and has raised a fine young well-mannered
and a caring boy with a big heart. | know that this whole situation is hard for everyone
especially Jonathan as his mother is his world. Not only is Jessica his number one
supporter and attends all his basketball games but she keeps everyone posted by
sending videos and pictures of the game highlights. I've noticed Jonathan isn't the same
without his mom. | see it his eyes and in his mood. He is still a nice and sweet boy but
you Can see the pain and hurt in his eyes.

Jessica was also a big supporter of my daughter Marilyn and her successful
Softball career. Marilyn played travel ball for 6 years and Varsity for 4 years at Banning
High School. Once again, Jessica would either attend her games or help me by giving
her ride to her practices or a games. And of course she attended all her championship
games. Always making sure my kids were safe and taken care of. Most importantly she
 

 

Case 2:15-cr-00688-DSF Document 871-1 Filed 07/08/19 Page 14 of 20 Page ID #:4082

always made them feel especial. Jessica has that about her. She makes everyone feel
especial in their own way.

Judge Fischer, | really don't know where Jessica finds the time and energy to
spend so much time and effort helping others. | started going to a Chiropractor by my
house for my back problems. | have bumped into her at least 5 different times taking in
different people from around the neighborhood into the Chiropractor. Jessica literally
takes time out of her day to help others. In August, | had a big last minute 18” Birthday
Bash for my daughter Marilyn. | would have been lost without Jessica. That was the day
| injured my back from bad ergonomics and improper lifting. | had no help and there |
was crying at home because my daughters party was starting in 2 hours. The only
person | knew would drop everything and come to my aid would be Jessica. Sure
enough, she made calls and drove from vendor to vendor to make all the pick-ups,
decorated the hall, set up the food and drinks, finished the centerpieces and helped
serve dinner as we made our own Pozole. Jessica topped off the night with a surprise
Jug of Marilyn's favorite Green Lemonade for the party. Just writing about this brings
me to tears, Happy that | have such a dear friend that | consider like a sister but
saddened and shocked at her circumstance.

Jessica is always doing little helpful things for her family, friends, and neighbors.
She was particularly a big asset and supporter of her nephew Ricky getting accepted
and attending UCLA. Jessica would either give him rides to and from campus so that
Ricky could visit family and friends. Would give her last dime to Ricky if she had to. She
always made sure Ricky and his brother, her nephews where taken care of. She treats

all her nieces and nephews like her own. She is such a great aunty and mother.

\»)

 
 

 

G@ase 2:15-cr-00688-DSF Document 871-1 Filed 07/08/19 Page 15 of 20 Page ID #:4083

| know my dear friend Jessica is experiencing the most difficult and challenging time
in her life. As a mother | can only imagine what she has gone through being pregnant
while being incarcerated. It must have been the most difficult moment in her life to give
up her newborn. | know she is missing out on all of Isaiah little milestones. Although he
is good hands with her parents, there is nothing like being able to raise your own child
and watch them grow up. Now that Isaiah is home, Jonathan has really stepped it up as
a big brother, He helps his grandparents care for him. | think Jonathan feels connected
to his mom when ever he's with Isaiah.

Thank you Judge Fischer for taking the time out your busy schedule to read my
letter. There are so many experiences and stories | can tell you about Jessica but that
would take a whole series of books to show how smart, Caring, loving, honest and
responsible person. | just wanted to express how much Jessica means to me and to so
many people in our community. | know that me, Jonathan, Isaiah, my family and our
closest friends are experiencing a great loss.

Sincerely ,
Alma Zamora,RN, BSN, PHN
310-946-4115
 

 

‘

Case 2:15-cr-00688-DSF Document 871-1 Filed 07/08/19 Page 16 of 20 “@) A)

 

July 2, 2019
Melissa Hernandez
303 Wainut Ave.
Long Beach, CA. 90802

Judge Dale S. Fisher
350 W. 1* Street Courtroom D
Los Angeles, CA 90012

Dear Honorable Judge Dale S. Fisher,

The purpose of this letter is to speak on behalf of the good character of Jessica
Frausto. | have known Jessica since 2002 through a mutual friend and since then we have
become more like sisters. She has always been kind, generous and a very good, loyal friend. |
look up to her as she has shown great strength and courage throughout the years. She is a
single mother to Jonathan (17) and to Isaiah (2 months), to which she gave birth to while in
custody. She has always been a very good mother and always put her son first. She is the most
big hearted, caring person | know. She deserves to be with her children. Jonathan which will be
graduating next year, is a very good, hard working student and young man, which she raised by
herself. He should have his mother at his high schoo! graduation. Isaiah is a newborn baby and
he needs his mother as well.

Jessica has never shown any traits of being a danger to society. In contrast, she has
contributed her time and energy to the community, by giving food, clothes, water to the
homeless in her free time. She always participated in any fundraiser that was going to help any
mother or child in need. During the holidays, | have seen her make gift baskets and donate
whole turkeys to single mothers and families that don’t have much. | always would give her my
old clothes because | knew she knew a young girl that could use it. | know that she is very
remorseful for her actions and would give anything to be home with her family, where she
belongs. She is not a violent person, she takes care of her family, including her parents. | know
that if she is given the chance to be at home, that she would stay on the right path, not only for
herself, but for Jonathan and her newborn son, Isaiah. She plays a big role in her nephews’
lives as well. Ricky, Isaac, Matthew, Erik, Raymond, Jayden and her neice Leah. This has left a

 
 

Case 2:15-cr-00688-DSF Document 871-1 Filed 07/08/19 Page 17 of 20 Page ID #:4085

big void in all their lives and in mine as well. As, | said before, she is like a sister to me, her
family is like a second family to me as well.

| understand the seriousness of these charges. Jessica's children, family and friends
would benefit from her being free, as well as her community. | am asking you, Judge Fisher, to
please find it in your heart to please be lenient with her sentence and think about her children,
who need her the most. Please think about this newborn baby that needs to be with his mother
at this very vulnerable time of his life.

Thank you for time.
Sincerely,
Melissa Hernandez
(310) 525-0593

 

~

 
 

 

Case 2:15-cr-00688-DSF Document 871-1 Filed 07/08/19 Page “Coy oO

cite meen ecisceiaeeceeondenaniace oo _Jaly § 2014 __ a
_ Dev Fudge Cae ee

sssciacil oy Tul sorry for my. worng dn, Bring in pinsen and
_Sanivyy pene behind boars. Wos_veGli, tewohit_me obbovt myself, oF
Course ‘yt was not ideal ty have a baby. during) this time, but it_
Weed me oud mu Chomacter The Gmatinrl burdened T encdvred _
leading, VR ke my Semttencine, decte. of Cet 24, 201% alony
Wen the knomceloye Yar I will be \eawier) mm my S Pp
Ans a Anl\ on My locker \ydogmentt What A went thn and \
Wirt im oping Yhrovay now, has gwen my Perspechve in
A wary Waren) eC Cecal\s, Card lave lean dine. Wwrt can ony
Come throu reflection. Since the day Tost hare, L was happy
*o_comknwe. ys lib Std, with Jehorahs Wrinesses Beno,
Comsistenth, involved in the muni sky Owes me corrbort and
hee | foot ae ewna, pas 1D prison somelhing TL was
Wek expecting... Vhs pregnancy, has Noe y eAAllnge AFeult or we,
Krrawinsg thet T had +o oon ov my Newborn, and som to be
_tayen care of by Somene ctrar than my Set - —This_eutye
Kx QeVence of lew rey a Ok ve. ct Sam fv hospita) check-ups
a\ dany in ca Cell with one Sack. lunch and nothing ts drink
Waking to be taken +» hospital, in vrcomfurbble clothing,
_ Yand-coffed while buns pregnant s emberrassing Ord mode
me feel ashamed bs T was oethncy feony to eve bth at
hos ertal_beviny in com. welt Sno marshalls _ Dy my sides, and

__ ok Anes. Awe mak oGcers wos  omkword. b had an emewmeny
__&- Section dve +o emergency. The loalays heartoeot was. deoppre
_ Ond was losing, Cruaen. Tita Ne eee adel T set a

__\plood Avansfusion due to hem@grrhagine bvi Tv ehsed due |
 

 

Case 2:15-cr-00688-DSF Document 871-1 Filed 07/08/19 Page 19 of 20 Page ID #:;4087

@)

‘ Ma rekaon, heliefe .Snee Twas clone, the Drs, Nunes and
Anesthesiologist Kept persisting, T a. one, eater, thorgh T lef
nem no, They Kept *eUling me T would dee cf T didnt

Ott one + Having, mia roby wet me the whole time was He
happrest Te ter lace since Ovriyiney Neve. Eagouiney wer
Second T had with him. Just Meld him te entre 4ime -
Ond T was able to rastleed him- But deep down miicke T

_Was_dogingy On the inside Knowing. Yhis feeling, Was temporary
and Brack We wld wad be taken Cndrn Gon mre i
--Caradp ie. Of daw. Sayiney cpod by +, Tsciah was fe herdest
dows in muy bfe. Kncuving thet i instant bend ve had these _
vou dong Tage MY wovld be over smn. Not hewiney 1 kide
by meg sidk 1S A Mistrable Wein. et liv ney. T mss my Kids
So much. it hots. Se Reine, ncarcerated has tmoht me. thea

AUT wart yawns es sts oe witha toy widvaad Guba,
Aevwwiney WACK 40 MOC from eying lirth , Way from nw
NwrVao WN Mode wre Geel woerdess: To experienced tye mist 7
€xcrVci aringy pin wither no medicarion fey 2 Syeueet dap,

_ Not Leceinwey WORLE CE, VIOS sino’ . My ite Was hunged
(WSO maim, wae . Cupprec cats Arect T \eve my parents. to
help me cane bey my) two kids , “Im ovate tA Wok even hava

fea ore, older and are, Sic Bee can Stl be there for thom.

Hex rth = ate. —— ie lm also

foie, Vnsenhie, ¢ Clas es as of lege! 204. Tio kore ett

Class Avot wo\\ clos Keo we husy in here a
LT Mowe alot of (Gunpematagein nt chamegn 4s make ivy fe -

_Qwroayes wis hebpedh we oncincttia {nner parce. AA. Sieh che

 
 

  
 

Case 2:15-cr-00688-DSF Document 871-1 Filed 07/08/19 Page 20 of 20 Page ID #:4088

do Foe de nacre and Lonol , allah yy Kids whan doin bic
a y )
2am TU feel more emer Snelling stabk., ane he-p py . Ad
Ak Constantly yemends Me of +e hove, TT have for the,
Curae » _ |
Sere
Jessica Fransh

 

»

 
